DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 

Status of Application
The Examiner acknowledges receipt of the amendments filed on 4/5/2022 wherein claims 1, 20, 22, 29 have been amended and claims 18, 19 and 28 have been cancelled.
Claims 1-8, 18-22 and 24-31 are presented for examination on the merits. The following rejections are made. 

Response to Applicants’ Arguments
Applicants amendments filed 4/5/2022 overcomes the rejection of claims 18 and 20 made by the Examiner under 35 USC 112(b). This rejection has been withdrawn.  
Applicants amendments filed 9/5/2021 overcomes the rejection of claims 1-9, 18-22 and 24-31 made by the Examiner under 35 USC 103 over McLeroy et al. (US 2009/0136594) in view of Lee et al. (US 2007/0172426) and Takeuchi et al. (US2017/0319485). This rejection has been withdrawn as failing to teach the crosslinking agents and initiators recited by instant claim 1. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 20-22 and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLeroy et al. (US 2009/0136594; of record) in view of Lee et al. (US 2007/0172426; of record), Liu et al. (CN 103739778), evidenced by translation and Fan et al. (CN 101942066), evidenced by translation.
McLeroy provides a method of magnetizing biological particles comprising contacting a biological particle with a ferrous/magnetic particle (such as Fe2O3, Fe3O2; see [0010]); see instant claim 20) that is able to bind specifically to the biological particles; and reacting, adsorbing or adhering the biological particle with the ferrous or magnetic particle under physiological conditions (see claim 1) (see instant claims 1 and 31). 
The biological particle is to comprise kidney stones or fragments thereof (see claim 2) and is made of calcium oxalate (see claim 4) (see instant claims 1, 2 and 21). 
The magnetic particle is to have a size between 10 nm – 1 mm with 5, 10 and 50 nm being contemplated (see [0011]) (see instant claims 4 and 20).
McLeroy teaches that the magnetic nanoparticle is to further comprise an agent that specifically binds the surface of the biological target with high affinity such as carboxylic acid such as citrate and carboxylic acid rich proteins (see [0010, 0011]) (see instant claims 6 and 7). It’s noted that proteins are polymers (see instant claim 5). It’s explained that carboxyl groups are useful for their specific ability to bind the surface of the biological calcium target (see [0053] and claim 10). The carboxyl-rich functionalities are to be coated onto the surface of the magnetic nanoparticles thereby creating a core-shell type structure (see Examples 1, 3 and 4) (see instant claim 3). 
As it pertains to the shape of the magnetic material as recited by instant claim 8, this is not considered critical to the claimed invention so as the magnetic material is present in a manner sufficient to attract and remove the target calcium salt. See MPEP 2144.04(I) and 2144.04(IV)(B).
McLeroy fails to teach the magnetic nanoparticle as possessing a surface modifier selected from the group consisting of a polyacrylic acid, a photosensitive surface modifier, a thermosensitive surface modifier (e.g. polyacrylamide), and a pH sensitive surface modifier using an initiator selected from the group consisting of 3-chloropropionic acid, CuCl2, 4,4'-dinonyl-2,2-bipyridine or potassium persulfate and crosslinking agent is selected from the group consisting of 3-(methacryloyloxy)propyltriethoxysilane, diisocyanate or N,N-methylenebisacrylamide to form a nanoparticle shell.
Lee is directed to polymer coated nanoparticles for use in bioseparations (i.e. removal of kidney stones). 
Lee’s composition requires a nanoparticle have a size of between 1-100 nm made from a magnetic material such as iron (see [0041]) wherein the nanoparticle is surface modified by a polymer such as polyacrylamide (see [0069]) (see instant claim 22) using a cross-linker such as multi-vinyl compound derivatives (e.g. divinylbenzene), benzophenone derivatives, thioxanthone derivatives, phenyl propane derivatives, acetophenone derivatives, phenyl ketone derivatives, aminobenzoate derivatives and so on (see [0053] and claim 5) and a polymerization initiator (see [0016]).  The outer surface of the nanoparticle may also be crosslinked to increase the chemical and mechanical stability (see [0093]). Present on the surface of the initiated and crosslinked layer may exist a hydrophilic layer comprising polar functionalities such as carboxyl groups (see [0046]). Lastly, the coated magnetic particles of Lee have a magnetic core in excess of 50% of the particles mass (see [0021, 0022]) (see instant claim 20). 
McLeroy and Lee fail to teach the initiator being selected from the group consisting of 3-chloropropionic acid, CuCl2 or 4,4'-dinonyl-2,2-bipyridine and a crosslinking agent is selected from the group consisting of 3-(methacryloyloxy)propyltriethoxysilane or diisocyanate.
Liu is directed to core-shell microspheres wherein the microsphere is to comprise a crosslinked polymer. Exemplified crosslinking agents include divinylbenzene and diisocyanate (see claim 9).  It would have been obvious to use a crosslinking agent such as diisocyanate as it was a known material suitable for an intended purpose. See MPEP 2144.07.  See also MPEP 2143(I)(B).
Fan is directed to polymeric magnetic nanoparticles having fluorescence properties. The polymeric particle is to synthesized using an initiator such as 3-chloropropionic (see [0025] and claim 3). Thus, it would have been obvious to use an initiator such as 3-chloropropionic acid as it was known as a suitable polymerization initiator. The selection of a known material based on its suitability for its intended use (e.g. initiation of polymerization) is indicia of obviousness. See MPEP 2144.07.
Thus, it would have been obvious to modify McLeroy and Lee’s particle such that it was modified to have a crosslinked surface so as to improve the mechanical and physical stability of the final particle. As to the presence of the surface carboxyl groups, it would have been similarly obvious to utilize the carboxyl groups discussed by McLeroy, or the carboxyl groups, discussed by Lee with a reasonable expectation in interacting with and bonding to the calcium bio-minerals within the body so as to bind and extract them.
 As it pertains to instant claims 24-28 and 29, these are method steps directed to a method of making the composition used by the claimed method of removing a stone. These do not provide any further limitation to the method of removing the stone but rather provide the means by which the composition of the method is made. These claims are essentially product-by-process limitations and it’s not seen how the method of making a composition relates or structurally changes the method of removing the stone. See MPEP 2113.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611